Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 20, 2021

The Court of Appeals hereby passes the following order:

A21A0896. MMA108 LLC v. ALDONA URBANTAS et al.

      Given our affirmance of the grant of summary judgment to MMA108 in Case
No. A21A0775, this appeal, which challenges the trial court’s denial of MMA108’s
motion to dismiss, is rendered moot, and thus DISMISSED. See Kaylor v. Atwell, 251
Ga. App. 270, 274 (3) (553 SE2d 868) (2001).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/20/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.